Exhibit 10.1

 

WILHELMINA INTERNATIONAL, INC.

 

2015 INCENTIVE PLAN

 

1.Purpose of the Plan.

 

This 2015 Incentive Plan (the “Plan”) is intended as an incentive, to retain in
the employ of and as directors, officers, consultants, advisors and employees to
Wilhelmina International, Inc., a Delaware corporation (the “Company”) and any
Subsidiary of the Company, within the meaning of Section 424(f) of the United
States Internal Revenue Code of 1986, as amended (the “Code”), persons of
training, experience and ability, to attract new directors, officers,
consultants, advisors and employees whose services are considered valuable, to
encourage the sense of proprietorship and to stimulate the active interest of
such persons in the development and financial success of the Company and its
Subsidiaries.

 

Certain options granted pursuant to the Plan may constitute incentive stock
options within the meaning of Section 422 of the Code (the “Incentive Options”)
while certain other options granted pursuant to the Plan may be nonqualified
stock options (the “Nonqualified Options”). Incentive Options and Nonqualified
Options are hereinafter referred to collectively as “Options.”

 

The Company intends that the Plan meet the requirements of Rule 16b-3 (“Rule
16b-3”) promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and that transactions of the type specified in subparagraphs (c)
to (f) inclusive of Rule 16b-3 by officers and directors of the Company pursuant
to the Plan will be exempt from the operation of Section 16(b) of the Exchange
Act. Further, the Plan shall satisfy the performance-based compensation
exception to the limitation on the Company’s tax deductions imposed by Section
162(m) of the Code with respect to those Options and stock appreciation rights
(“Stock Appreciation Rights”) for which qualification for such exception is
intended (“Section 162(m) Grants”). In all cases, the terms, provisions,
conditions and limitations of the Plan shall be construed and interpreted
consistent with the Company’s intent as stated in this Section 1.

 

2.Administration of the Plan.

 

The Board of Directors of the Company (the “Board”) shall appoint and maintain
as administrator of the Plan a Committee (the “Committee”), which may be the
Compensation Committee of the Board, consisting of two or more directors who are
“Non-Employee Directors” (as such term is defined in Rule 16b-3) and “Outside
Directors” (as such term is defined in Section 162(m) of the Code), which shall
serve at the pleasure of the Board. Except for Section 162(m) Grants, the
Committee, subject to Sections 3, 4 and 5 hereof, shall recommend for approval
by the Board recipients of Options, Stock Appreciation Rights, restricted stock
(“Restricted Stock”) and other equity incentives or stock or stock based awards
(“Equity Incentives”), the terms and conditions of respective Option, Stock
Appreciation Rights, Restricted Stock and Equity Incentives agreements (which
need not be identical) and which Options granted under the Plan shall be
Incentive Options and which shall be Nonqualified Options. With respect to
Section 162(m) Grants, the Committee, subject to Sections 3, 4 and 5 hereof,
shall have full power and authority to designate recipients of Options and Stock
Appreciation Rights and to determine the terms and conditions of respective
Options and Stock Appreciation Rights (which need not be identical) and whether
Options shall be Incentive Options or Nonqualified Options, all subject to
ratification by the Board. To the extent any Option does not qualify as an
Incentive Option, it shall constitute a separate Nonqualified Option.

 

 

 



Subject to the provisions of the Plan, the Committee shall interpret the Plan
and all Options, Stock Appreciation Rights, Restricted Stock and Equity
Incentives granted under the Plan, shall make such rules as it deems necessary
for the proper administration of the Plan, shall make all other determinations
necessary or advisable for the administration of the Plan and shall correct any
defects or supply any omission or reconcile any inconsistency in the Plan or in
any Options, Stock Appreciation Rights, Restricted Stock or Equity Incentives
granted under the Plan in the manner and to the extent that the Committee deems
desirable to carry into effect the Plan or any Options, Stock Appreciation
Rights, Restricted Stock or Equity Incentives. The act or determination of a
majority of the Committee shall be the act or determination of the Committee and
any decision reduced to writing and signed by all of the members of the
Committee shall be fully effective as if it had been made by a majority at a
meeting duly held. Subject to the provisions of the Plan, any action taken or
determination made by the Committee pursuant to this and the other Sections of
the Plan shall be final, binding and conclusive on all parties.

 

In the event that for any reason the Committee is unable to act or if the
Committee at the time of any grant, award or other acquisition under the Plan
does not consist of two or more Non-Employee Directors, or if there shall be no
such Committee, then the Plan shall be administered by the Board, and references
herein to the Committee (except in the proviso to this sentence) shall be deemed
to be references to the Board, and any such grant, award or other acquisition
may be approved or ratified in any other manner contemplated by subparagraph (d)
of Rule 16b-3; provided, however, that grants to the Company’s Chief Executive
Officer or to any other covered employee within the meaning of Section 162(m) of
the Code that are intended to qualify as Section 162(m) Grants may only be
granted by the Committee, subject to ratification by the Board.

 

3.Designation of Optionees and Grantees.

 

The persons eligible for participation in the Plan as recipients of Options (the
“Optionees”), Stock Appreciation Rights, Restricted Stock or Equity Incentives
(respectively, the “Grantees”) shall include directors, officers and employees
of, and consultants and advisors to, the Company or any Subsidiary; provided
that Incentive Options may only be granted to employees of the Company and the
Subsidiaries. In recommending to the Board (or selecting, in the case of Section
162(m) Grants) Optionees and Grantees, and the number of shares to be covered by
each Option, Stock Appreciation Right, Restricted Stock or Equity Incentive
granted to Optionees or Grantees, the Committee may consider any factors it
deems relevant, including without limitation, the office or position held by the
Optionee or Grantee or the Optionee or Grantee’s relationship to the Company,
the Optionee or Grantee’s degree of responsibility for and contribution to the
growth and success of the Company or any Subsidiary, the Optionee or Grantee’s
length of service, promotions and potential. An Optionee or Grantee who has been
granted an Option, Stock Appreciation Right, Restricted Stock or Equity
Incentive hereunder may be granted an additional Option or Options, Stock
Appreciation Right(s), Restricted Stock or Equity Incentive(s).

 

4.Stock Reserved for the Plan.

 

Subject to adjustment as provided in Section 10 hereof, a total of 500,000
shares of the Company’s Common Stock, $0.01 par value per share (the “Stock”),
shall be subject to the Plan, all of which may be Incentive Options. The maximum
number of shares of Stock that may be subject to Options and Stock Appreciation
Rights granted under the Plan to any individual in any calendar year shall not
exceed 250,000 and the method of counting such shares shall conform to any
requirements applicable to performance-based compensation under Section 162(m)
of the Code, if qualification as performance-based compensation under Section
162(m) of the Code is intended. The shares of Stock subject to the Plan shall
consist of unissued shares, treasury shares or previously issued shares held by
any Subsidiary of the Company, and such amount of shares of Stock shall be and
is hereby reserved for such purpose. Any of such shares of Stock that may remain
unsold and that are not subject to outstanding Options at the termination of the
Plan shall cease to be reserved for the purposes of the Plan, but until
termination of the Plan the Company shall at all times reserve a sufficient
number of shares of Stock to meet the requirements of the Plan. Should any
Option, Stock Appreciation Right, Restricted Stock, or Equity Incentives expire
or be canceled prior to its exercise or vesting in full or should the number of
shares of Stock to be delivered upon the exercise or vesting in full of an
Option, Stock Appreciation Right, Restricted Stock, or Equity Incentives be
reduced for any reason, the shares of Stock theretofore subject to such Option,
Stock Appreciation Right, Restricted Stock, or Equity Incentives may be subject
to future grants under the Plan, except in the case of an Option or Stock
Appreciation Right where such reissuance is inconsistent with the provisions of
Section 162(m) of the Code where qualification as performance-based compensation
under Section 162(m) of the Code is intended.

 

 

 



5.Terms and Conditions of Options.

 

Options granted under the Plan shall be subject to the following conditions and
shall contain such additional terms and conditions, not inconsistent with the
terms of the Plan, as the Committee shall deem desirable:

 

(a) Option Price. The purchase price of each share of Stock purchasable under an
Option shall be determined by the Committee at the time of grant, but shall not
be less than 100% of the Fair Market Value (as defined below) of such share of
Stock on the date the Option is granted; provided, however, that with respect to
an Optionee who, at the time an Incentive Option is granted, owns (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or of any Subsidiary, the
purchase price per share of Stock under an Incentive Option shall be at least
110% of the Fair Market Value per share of Stock on the date of grant. The
exercise price for each Option shall be subject to adjustment as provided in
Section 10 below. “Fair Market Value” means the closing price of publicly traded
shares of Stock on the business day immediately prior to the grant on the
principal securities exchange on which shares of Stock are listed (if the shares
of Stock are so listed), or on the NASDAQ Stock Market (if the shares of Stock
are regularly quoted on the NASDAQ Stock Market), or, if not so listed or
regularly quoted, the mean between the closing bid and asked prices of publicly
traded shares of Stock in the over-the-counter market, or, if such bid and asked
prices shall not be available, as reported by any nationally recognized
quotation service selected by the Company, or as determined by the Committee in
a manner consistent with the provisions of the Code. Anything in this Section
5(a) to the contrary notwithstanding, in no event shall the purchase price of a
share of Stock be less than the minimum price permitted under the rules and
policies of any national securities exchange on which the shares of Stock are
listed.

 

(b) Option Term. The term of each Option shall be fixed by the Committee, but no
Option shall be exercisable more than ten years after the date such Option is
granted and in the case of an Incentive Option granted to an Optionee who, at
the time such Incentive Option is granted, owns (within the meaning of Section
424(d) of the Code) more than 10% of the total combined voting power of all
classes of stock of the Company or of any Subsidiary, no such Incentive Option
shall be exercisable more than five years after the date such Incentive Option
is granted.

 

(c) Exercisability. Subject to Section 5(e) hereof, Options shall be exercisable
at such time or times and subject to such terms and conditions as shall be
determined by the Committee.

 

 

 



Upon the occurrence of a “Change in Control” (as hereinafter defined), the
Committee may accelerate the vesting and exercisability of outstanding Options,
in whole or in part, as determined by the Committee in its sole discretion. In
its sole discretion, the Committee may also determine that, upon the occurrence
of a Change in Control, each outstanding Option shall terminate within a
specified number of days after notice to the Optionee thereunder, and each such
Optionee shall receive, with respect to each share of Company Stock subject to
such Option, an amount equal to the excess of the Fair Market Value of such
shares immediately prior to such Change in Control over the exercise price per
share of such Option; such amount shall be payable in cash, in one or more kinds
of property (including the property, if any, payable in the transaction) or a
combination thereof, as the Committee shall determine in its sole discretion.

 

For purposes of the Plan, a Change in Control shall be deemed to have occurred
if:

 

(i) a tender offer (or series of related offers) shall be made and consummated
for the ownership of 50% or more of the outstanding voting securities of the
Company, unless as a result of such tender offer more than 50% of the
outstanding voting securities of the surviving or resulting corporation shall be
owned in the aggregate by the stockholders of the Company (as of the time
immediately prior to the commencement of such offer), any employee benefit plan
of the Company or its Subsidiaries, and their affiliates;

 

(ii) the Company shall be merged or consolidated with another corporation,
unless as a result of such merger or consolidation more than 50% of the
outstanding voting securities of the surviving or resulting corporation shall be
owned in the aggregate by the stockholders of the Company (as of the time
immediately prior to such transaction), any employee benefit plan of the Company
or its Subsidiaries, and their affiliates;

 

(iii) the Company shall sell substantially all of its assets to another
corporation that is not wholly owned by the Company, unless as a result of such
sale more than 50% of such assets shall be owned in the aggregate by the
stockholders of the Company (as of the time immediately prior to such
transaction), any employee benefit plan of the Company or its Subsidiaries and
their affiliates; or

 

(iv) a Person (as defined below) shall acquire 50% or more of the outstanding
voting securities of the Company (whether directly, indirectly, beneficially or
of record), unless as a result of such acquisition more than 50% of the
outstanding voting securities of the surviving or resulting corporation shall be
owned in the aggregate by the stockholders of the Company (as of the time
immediately prior to the first acquisition of such securities by such Person),
any employee benefit plan of the Company or its Subsidiaries, and their
affiliates.

 

For purposes of this Section 5(c), ownership of voting securities shall take
into account and shall include ownership as determined by applying the
provisions of Rule 13d-3(d)(I)(i) (as in effect on the date hereof) under the
Exchange Act. In addition, for such purposes, “Person” shall have the meaning
given in Section 3(a)(9) of the Exchange Act, as modified and used in Sections
13(d) and 14(d) thereof; however, a Person shall not include (A) the Company or
any of its Subsidiaries; (B) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any of its Subsidiaries; (C) an
underwriter temporarily holding securities pursuant to an offering of such
securities; or (D) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportion as their
ownership of stock of the Company.

 

 

 



(d) Method of Exercise. Options to the extent then exercisable may be exercised
in whole or in part at any time during the option period, by giving written
notice to the Company specifying the number of shares of Stock to be purchased,
accompanied by payment in full of the purchase price, in cash, or by check or
such other instrument as may be acceptable to the Committee. As determined by
the Committee, in its sole discretion, at or after grant, payment in full or in
part may be made at the election of the Optionee (i) in the form of Stock owned
by the Optionee (based on the Fair Market Value of the Stock on the trading day
before the Option is exercised) which is not the subject of any pledge or
security interest, (ii) in the form of shares of Stock withheld by the Company
from the shares of Stock otherwise to be received with such withheld shares of
Stock having a Fair Market Value on the date of exercise equal to the exercise
price of the Option, or (iii) by a combination of the foregoing, provided that
the combined value of all cash and cash equivalents and the Fair Market Value of
any shares surrendered to the Company is at least equal to such exercise price
and except with respect to (ii) above, such method of payment will not cause a
disqualifying disposition of all or a portion of the Stock received upon
exercise of an Incentive Option. An Optionee shall have the right to dividends
and other rights of a stockholder with respect to shares of Stock purchased upon
exercise of an Option at such time as the Optionee (i) has given written notice
of exercise and has paid in full for such shares and (ii) has satisfied such
conditions that may be imposed by the Company with respect to the withholding of
taxes.

 

(e) Limit on Value of Incentive Option. The aggregate Fair Market Value,
determined as of the date the Incentive Option is granted, of Stock for which
Incentive Options are exercisable for the first time by any Optionee during any
calendar year under the Plan (and/or any other stock option plans of the Company
or any Subsidiary) shall not exceed $100,000.

 

6.Terms and Conditions of Stock Appreciation Rights.

 

Stock Appreciation Rights shall be granted with an exercise price that is not
less than 100% of the Fair Market Value (as defined in Section 5(a) herein) of a
share of Common Stock on the date the Stock Appreciation Right is granted and
shall be exercisable at such time or times and subject to such other terms and
conditions as shall be determined by the Committee. Unless otherwise provided,
Stock Appreciation Rights shall become immediately exercisable and shall remain
exercisable until expiration, cancellation or termination of the award. Such
rights may be exercised in whole or in part by giving written notice to the
Company. Stock Appreciation Rights to the extent then exercisable may be
exercised for payment in cash, shares of Common Stock or a combination of both,
as the Committee shall deem desirable, equal to: (i) the excess of the Fair
Market Value as defined in Section 5(a) herein of a share of Common Stock on the
date of exercise over (ii) the exercise price of such Stock Appreciation Right.

 

7.Terms and Conditions of Restricted Stock.

 

Restricted Stock may be granted under this Plan aside from, or in association
with, any other award and shall be subject to the following conditions and shall
contain such additional terms and conditions (including provisions relating to
the acceleration of vesting of Restricted Stock upon a Change of Control), not
inconsistent with the terms of the Plan, as the Committee shall deem desirable:

 

(a) Grantee rights. A Grantee shall have no rights to an award of Restricted
Stock unless and until Grantee accepts the award within the period prescribed by
the Committee and, if the Committee shall deem desirable, makes payment to the
Company in cash, or by check or such other instrument as may be acceptable to
the Committee. After acceptance and issuance of a certificate or certificates,
as provided for below, the Grantee shall have the rights of a stockholder with
respect to Restricted Stock subject to the non-transferability and forfeiture
restrictions described in Section 7(d) below.

 

(b) Issuance of certificates. The Company shall issue in the Grantee’s name a
certificate or certificates for the shares of Common Stock associated with the
award promptly after the Grantee accepts such award.

 

 

 



(c) Delivery of certificates. Unless otherwise provided, any certificate or
certificates issued evidencing shares of Restricted Stock shall not be delivered
to the Grantee until such shares are free of any restrictions specified by the
Committee at the time of grant.

 

(d) Forfeitability, Non-transferability of Restricted Stock. Shares of
Restricted Stock are forfeitable until the terms of the Restricted Stock grant
have been satisfied. Shares of Restricted Stock are not transferable until the
date on which the Committee has specified such restrictions has lapsed. Unless
otherwise provided, distributions of additional shares or property in the form
of dividends or otherwise in respect of shares of Restricted Stock shall be
subject to the same restrictions as such shares of Restricted Stock.

 

(e) Change of Control. Upon the occurrence of a Change in Control, the Committee
may accelerate the vesting of outstanding Restricted Stock, in whole or in part,
as determined by the Committee in its sole discretion.

 

8.Other Equity Incentives or Stock Based Awards.

 

The Committee, in the case of Equity Incentives intended to satisfy the
requirements of Section 162(m) of the Code, may grant or, in all other cases,
may recommend to the Board the grant of Equity Incentives (including the grant
of unrestricted shares) to such key persons, in such amounts and subject to such
terms and conditions, as the Committee shall in its discretion determine,
subject to the provisions of the Plan. Such awards may entail the transfer of
actual shares of Common Stock to Plan participants, or payment in cash or
otherwise of amounts based on the value of shares of Common Stock.

 

9.Term of Plan.

 

No Option, Stock Appreciation Rights, Restricted Stock or Equity Incentives
shall be granted pursuant to the Plan on the date which is ten years from the
effective date of the Plan, but Options, Stock Appreciation Rights or Equity
Incentives theretofore granted may extend beyond that date.

 

10.Capital Change of the Company.

 

In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, or similar type of corporate restructuring affecting the Stock,
the Committee shall make an appropriate and equitable adjustment in the number
and kind of shares reserved for issuance under the Plan and in the number and
option price of shares subject to outstanding Options granted under the Plan, to
the end that after such event each Optionee’s proportionate interest shall be
maintained as immediately before the occurrence of such event. The Committee
shall, to the extent feasible, make such other adjustments as may be required
under the tax laws so that any Incentive Options previously granted shall not be
deemed modified within the meaning of Sections 424(h) or 409A of the Code.
Appropriate adjustments shall also be made in the case of outstanding Stock
Appreciation Rights and Restricted Stock granted under the Plan.

 

 

 



11.Purchase for Investment.

 

Unless the Options and shares covered by the Plan have been registered under the
Securities Act of 1933, as amended (the “Securities Act”), or the Company has
determined that such registration is unnecessary, each person exercising or
receiving Options, Stock Appreciation Rights, Restricted Stock or Equity
Incentives under the Plan may be required by the Company to give a
representation in writing that he is acquiring the securities (if issued) for
his own account for investment and not with a view to, or for sale in connection
with, the distribution of any part thereof.

 

12.Taxes.

 

(a) The Company may make such provisions as it may deem appropriate, consistent
with applicable law, in connection with any Options, Stock Appreciation Rights,
Restricted Stock or Equity Incentives granted under the Plan with respect to the
withholding of any taxes (including income or employment taxes) or any other tax
matters.

 

(b) If any Grantee, in connection with the acquisition of Restricted Stock,
makes the election permitted under Section 83(b) of the Code (that is, an
election to include in gross income in the year of transfer the amounts
specified in Section 83(b)), such Grantee shall notify the Company of the
election with the Internal Revenue Service pursuant to regulations issued under
the authority of Code Section 83(b).

 

(c) If any Grantee shall make any disposition of shares of Stock issued pursuant
to the exercise of an Incentive Option under the circumstances described in
Section 421(b) of the Code (relating to certain disqualifying dispositions),
such Grantee shall notify the Company of such disposition within 10 days hereof.

 

13.Effective Date of Plan.

 

The Plan shall be effective on April 27, 2015; provided, however, that if, and
only if, certain options are intended to qualify as Incentive Stock Options, the
Plan must subsequently be approved by majority vote of the Company’s
stockholders no later than April 27, 2016, and further, that in the event
certain Option grants hereunder are intended to qualify as performance-based
compensation within the meaning of Section 162(m) of the Code, the requirements
as to shareholder approval set forth in Section 162(m) of the Code are
satisfied.

 

14.Amendment and Termination, Section 409A of the Code.

 

The Board may amend, suspend, or terminate the Plan, except that no amendment
shall be made that would impair the rights of any Optionee or Grantee under any
Option, Stock Appreciation Right, Restricted Stock or Equity Incentive
theretofore granted without the Optionee or Grantee’s consent, and except that,
following approval of the Plan by stockholders, no amendment shall be made
without the approval of the stockholders of the Company if (i) so required
pursuant to the rules of any securities exchange or similar regulatory body, or
(ii) if such amendment would:

 

(a) materially increase the number of shares that may be issued under the Plan,
except as is provided in Section 10;

 

(b) materially increase the benefits accruing to the Optionees or Grantees under
the Plan;

 

 

 



(c) materially modify the requirements as to eligibility for participation in
the Plan;

 

(d) decrease the exercise price of an Incentive Option to less than 100% of the
Fair Market Value per share of Stock on the date of grant thereof or the
exercise price of a Nonqualified Option to less than 100% of the Fair Market
Value per share of Stock on the date of grant thereof; or

 

(e) extend the term of any Option beyond that provided for in Section 5(b).

 

The Committee may amend the terms of any Option, Stock Appreciation Right,
Restricted Stock or Equity Incentive theretofore granted, prospectively or
retroactively, but no such amendment shall (except as provided in the succeeding
paragraph) impair the rights of any Optionee or Grantee without the Optionee or
Grantee’s consent. The Committee may also substitute new Options, Stock
Appreciation Rights or Restricted Stock for previously granted Options, Stock
Appreciation Rights or Restricted Stock including options granted under other
plans applicable to the participant and previously granted Options having higher
option prices, upon such terms as the Committee may deem appropriate, subject to
ratification by the Board.

 

It is the intention of the Board that the Plan comply strictly with the
provisions of Section 409A of the Code and Treasury regulations and other
Internal Revenue Service guidance promulgated thereunder (the “Section 409A
Rules”) and the Committee and the Board shall exercise its discretion in
granting Options, Stock Appreciation Rights, Restricted Stock and Equity
Incentives hereunder (and the terms of such grants) in a manner consistent with
that intent.  To the extent permitted under the Section 409A Rules, the Plan and
any grant of an Option, Stock Appreciation Right, Restricted Stock or Equity
Incentive hereunder may be amended from time to time (without, in the case of an
award, the consent of the participant) as may be necessary or appropriate to
comply with the Section 409A Rules and preserve the intended tax treatment of
the award, including without limitation, by adopting an amendment intended to
(i) exempt the award from the Section 409A Rules or (ii) comply with the Section
409A Rules; provided, however, that nothing herein shall create any obligation
on the part of the Board, the Committee or the Company to adopt any such
amendment or to take any other action, nor shall the Board, the Committee or the
Company have any liability for failing to do so.  Notwithstanding anything to
the contrary herein, neither the Board, the Committee nor the Company guarantees
any particular tax result relating to any award under the Plan.

 

15.Government Regulations.

 

The Plan, and the grant and exercise of Options, Stock Appreciation Rights,
Restricted Stock and Equity Incentives hereunder, and the obligation of the
Company to sell and deliver shares under such Options, Stock Appreciation
Rights, Restricted Stock and Equity Incentives shall be subject to all
applicable laws, rules and regulations, and to such approvals by any
governmental agencies, national securities exchanges and interdealer quotation
systems as may be required.

 

16.General Provisions.

 

(a) Certificates. All certificates for shares of Stock delivered under the Plan
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations and other requirements
of the U.S. Securities and Exchange Commission, or other securities commission
having jurisdiction, any applicable Federal or state securities law, any stock
exchange or interdealer quotation system upon which the Stock is then listed or
traded and the Committee may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions.

 

 

 



(b) Employment Matters. The adoption of the Plan shall not confer upon any
Optionee or Grantee of the Company or any Subsidiary any right to continued
employment or, in the case of an Optionee or Grantee who is a director,
continued service as a director, with the Company or a Subsidiary, as the case
may be, nor shall it interfere in any way with the right of the Company or any
Subsidiary to terminate the employment of any of its employees, the service of
any of its directors or the retention of any of its consultants or advisors at
any time.

 

(c) Limitation of Liability. No member of the Board or the Committee, or any
officer or employee of the Company acting on behalf of the Board or the
Committee, shall be personally liable for any action, determination or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Board or the Committee and each and any officer or employee of
the Company acting on their behalf shall, to the extent permitted by law, be
fully indemnified and protected by the Company in respect of any such action,
determination or interpretation.

 

(d) Registration of Stock. Notwithstanding any other provision in the Plan, no
Option may be exercised unless and until the Stock to be issued upon the
exercise thereof has been registered under the Securities Act and applicable
state securities laws, or are, in the opinion of counsel to the Company, exempt
from such registration in the United States. The Company shall not be under any
obligation to register under applicable federal or state securities laws any
Stock to be issued upon the exercise of an Option granted hereunder in order to
permit the exercise of an Option and the issuance and sale of the Stock subject
to such Option, although the Company may in its sole discretion register such
Stock at such time as the Company shall determine. If the Company chooses to
comply with such an exemption from registration, the Stock issued under the Plan
may, at the direction of the Committee, bear an appropriate restrictive legend
restricting the transfer or pledge of the Stock represented thereby, and the
Committee may also give appropriate stop transfer instructions with respect to
such Stock to the Company’s transfer agent.

 

(e) Non-transferability. Options and Stock Appreciation Rights granted hereunder
are not transferable (except pursuant to a qualified domestic relations order or
as required by law) and may be exercised solely by the Optionee or Grantee
during his lifetime or after his death by the person or persons entitled thereto
under his will or the laws of descent and distribution. The Committee, in its
sole discretion, may permit a transfer of a Nonqualified Option to (i) a trust
for the benefit of the Optionee or (ii) a member of the Optionee’s immediate
family (or a trust for his or her benefit). Any attempt to transfer, assign,
pledge or otherwise dispose of, or to subject to execution, attachment or
similar process, any Option or Stock Appreciation Right contrary to the
provisions hereof shall be void and ineffective and shall give no right to the
purported transferee.

 

(f) No rights as a Stockholder. No Optionee or Grantee (or other person having
the right to exercise such award) shall have any of the rights of a stockholder
of the Company with respect to shares subject to such award until the issuance
of a stock certificate to such person for such shares. Except as otherwise
provided herein, no adjustment shall be made for dividends, distributions or
other rights (whether ordinary or extraordinary, and whether in cash, securities
or other property) for which the record date is prior to the date such stock
certificate is issued.

 

(g) Termination by Death. Unless otherwise determined by the Committee, if any
Optionee or Grantee’s employment with or service to the Company or any
Subsidiary terminates by reason of death, the Option or Stock Appreciation Right
may thereafter be exercised, to the extent then exercisable (or on such
accelerated basis as the Committee shall determine at or after grant), by the
legal representative of the estate or by the legatee of the Optionee or Grantee
under the will of the Optionee or Grantee, for a period of one year after the
date of such death or until the expiration of the stated term of such Option or
Stock Appreciation Right as provided under the Plan, whichever period is
shorter.

 

 

 



(h) Termination by Reason of Disability. Unless otherwise determined by the
Committee, if any Optionee or Grantee’s employment with or service to the
Company or any Subsidiary terminates by reason of total and permanent
disability, within the meaning of Section 22(e)(3) of the Code (“Disability”),
any Option or Stock Appreciation Right held by such Optionee or Grantee may
thereafter be exercised, to the extent it was exercisable at the time of
termination due to Disability (or on such accelerated basis as the Committee
shall determine at or after grant), but may not be exercised after 60 days after
the date of such termination of employment or service or the expiration of the
stated term of such Option or Stock Appreciation Right, whichever period is
shorter; provided, however, that, if the Optionee or Grantee dies within such
60-day period, any unexercised Option or Stock Appreciation Right held by such
Optionee or Grantee shall thereafter be exercisable to the extent to which it
was exercisable at the time of death for a period of one year after the date of
such death or for the stated term of such Option or Stock Appreciation Right,
whichever period is shorter.

 

(i) Termination by Reason of Retirement. Unless otherwise determined by the
Committee, if any Optionee or Grantee’s employment with or service to the
Company or any Subsidiary terminates by reason of Normal or Early Retirement (as
such terms are defined below), any Option or Stock Appreciation Right held by
such Optionee or Grantee may thereafter be exercised to the extent it was
exercisable at the time of such Retirement (or on such accelerated basis as the
Committee shall determine at or after grant), but may not be exercised after 60
days after the date of such termination of employment or service or the
expiration of the stated term of such Option or Stock Appreciation Right,
whichever period is shorter; provided, however, that, if the Optionee or Grantee
dies within such 60-day period, any unexercised Option or Stock Appreciation
Right held by such Optionee or Grantee shall thereafter be exercisable, to the
extent to which it was exercisable at the time of death, for a period of one
year after the date of such death or for the stated term of such Option or Stock
Appreciation Right, whichever period is shorter. For purposes of this paragraph
(i), “Normal Retirement” shall mean retirement from active employment with the
Company or any Subsidiary on or after the normal retirement date specified in
the applicable Company or Subsidiary pension plan or if no such pension plan
exists, age 65, and “Early Retirement” shall mean retirement from active
employment with the Company or any Subsidiary pursuant to the early retirement
provisions of the applicable Company or Subsidiary pension plan or if no such
pension plan exists, age 55.

 

(j) Other Termination. Unless otherwise determined by the Committee, if any
Optionee or Grantee’s employment with or service to the Company or any
Subsidiary terminates for any reason other than death, Disability or Normal or
Early Retirement, the Option or Stock Appreciation Right shall thereupon
terminate, except that the portion of any Option or Stock Appreciation Right
that was exercisable on the date of such termination of employment or service
may be exercised for the lesser of 30 days after the date of termination or the
balance of such Option or Stock Appreciation Right’s term if the Optionee or
Grantee’s employment or service with the Company or any Subsidiary is terminated
by the Company or such Subsidiary without cause or for good reason by the
Optionee or Grantee (the determination as to whether termination was for cause
or for good reason to be made by the Committee). The transfer of an Optionee or
Grantee from the employ of or service to the Company to the employ of or service
to a Subsidiary, or vice versa, or from one Subsidiary to another, shall not be
deemed to constitute a termination of employment or service for purposes of the
Plan.

 

 

 



(k) Clawback. The Committee shall, in all appropriate circumstances and in
accordance with guidance issued by the U.S. Securities and Exchange Commission,
require reimbursement of any annual incentive payment including Incentive
Options and Nonqualified Options to an executive officer where: (i) the payment
was predicated upon achieving certain financial results that were subsequently
the subject of a substantial restatement of Company financial statements filed
with the U.S. Securities and Exchange Commission; and (ii) a lower payment would
have been made to the executive based upon the restated financial results. In
each such instance, the Committee shall, to the extent practicable and in a
manner consistent with Section 409A of the Code, seek to recover from the
individual executive the amount by which the individual executive’s incentive
payments for the three year period preceding the accounting restatement exceeded
the lower payment that would have been made based on the restated financial
results. For purposes of this policy, the term “executive officer” means any
officer who has been designated an executive officer by the Board.

 

Wilhelmina International, Inc.

 

April 27, 2015

 